Supplement dated March 15, 2011 to the Class A, Class B, and Class C Prospectus for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. G OVERNMENT & H IGH Q UALITY B OND F UND Delete the Average Annual Operating Expenses table on page 147 and substitute: For the year ended October 31, 2010 Class A Class B Class C Management Fees 0.50% 0.50% 0.50% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 1.00% Other Expenses 0.19% 0.33% 0.16% Total Annual Fund Operating Expenses 0.94% 1.83% 1.66% Expense Reimbursement 0.06% 0.18% 0.03% Total Annual Fund Operating Expenses after Expense 0.88% 1.65% 1.63% Reimbursement Principal Management Corporation has contractually agreed to limit the Funds expenses attributable to Class A, Class B, and Class C shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense, through the period ending February 29, 2012. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.88% for Class A, 1.65% for Class B, and 1.63% for Class C shares. This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). Delete the Example table on page 147 and replace with the following: 1 year 3 years 5 years 10 years Class A $313 $511 $ 727 $1,347 Class B $668 $955 $ 1,171 $1,897 Class C $266 $520 $ 899 $1,962 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A $313 $511 $727 $1,347 Class B $168 $555 $971 $1,897 Class C $166 $520 $899 $1,962 Add the following under Voluntary Waivers on page 204: Government & High Quality Bond Fund The Distributor has voluntarily agreed to limit the Fund's Distribution and/or Service (12b-1) Fees normally payable by the Fund. The limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.15% for Class A shares. The voluntary expense limit may be terminated at any time.
